


Exhibit 10.1

 

April 10, 2008

 

AMENDMENT TO LETTER AGREEMENT

 

WHEREAS, Millennium Pharmaceuticals, Inc. (the “Company”) and Deborah Dunsire
(the “Employee”) are parties to a certain Letter Agreement dated as of June 21,
2005 (the “Letter Agreement”);

 

WHEREAS, in connection with that certain Agreement and Plan of Merger between
Takeda America Holdings, Inc. (“Takeda”), Mahogany Acquisition Corp. and the
Company, as of April 10, 2008 (the “Merger Agreement”), the closing of which
will result in, among other things, the Company becoming a wholly-owned
subsidiary of Takeda (the date on which the Company becomes a wholly-owned
subsidiary of Takeda as a result of the Merger (as such term is defined in the
Merger Agreement) being referred to herein as the “Acquisition Date”); and

 

WHEREAS, effective as of the Acquisition Date, the parties wish to amend certain
terms and conditions of the Letter Agreement by means of this amendment (the
“Amendment”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the Employee and the Company hereto
mutually covenant and agree as follows:

 

1.                     Amendment of Letter Agreement.

 

a.                           The Letter Agreement is hereby amended by replacing
Section 14(a)(ii) as follows:

 

“(ii) a severance payment (the “Severance Payment”) to be paid in a lump sum
within ten (10) days following your termination date (subject to any delay in
payment required to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), but in no event prior to January 1, 2009) in an
amount equal to the sum of the following: (A) a pro rata share of your target
Success Sharing bonus for the period of your employment during the year in which
termination occurred; and (B) the sum of 1.5 times your base salary at your rate
of pay in effect on the date of termination, plus 2 times your then current
target bonus;

 

b.                          The Letter Agreement is hereby amended by adding a
new Section 16  as follows:

 

“16.  Merger.  On the Acquisition Date you will have Good Reason under clauses
(ii) and (v) of the definition thereof set forth in Paragraph 14(b) of this
letter agreement.  Accordingly, subject to the terms and conditions of

 

--------------------------------------------------------------------------------


 

this Amendment, you would be entitled to terminate employment after the
Acquisition Date and receive the severance payments and benefits described in
Paragraph 14.  You have indicated, however, that it is your present intention to
remain as the President and Chief Executive Officer of the Company until at
least the first anniversary of the Acquisition Date.  To facilitate a successful
transition, you and the Company agree that (i) prior to the first anniversary of
the Acquisition Date you will not assert a termination of your employment
for Good Reason other than for a Good Reason described in clause (i), (iii), or
(iv) of such definition, and (ii) after the first anniversary of the Acquisition
Date you shall have the right to terminate your employment at any time and
receive the severance payments and benefits described under Paragraph 14 of this
letter agreement.   Given the significant change to your position, duties, and
authority that will occur after the Acquisition Date, it is further agreed that
in exceptional circumstances that are not expected to arise during the first
eight (8) months following the Acquisition Date, you and the Company will
explore the terms and conditions of a mutually agreeable solution to allow you
to terminate employment with the Company prior to the first anniversary of the
Acquisition Date and receive the severance payments and benefits described in
Paragraph 14.  In consideration of the foregoing, on the Acquisition Date the
Company will accelerate the vesting of your retirement benefit described in
Paragraph 7 (i.e. your Account) and distribute it to you in a lump sum six
(6) months after your termination of employment.  Section 4(j) of the Company’s
Key Employee Change in Control Severance Plan is hereby incorporated by
reference in this Letter Agreement as if it had been fully set forth herein.”

 

c.                           The Letter Agreement is hereby amended by adding a
new Section 17 as follows:

 

“17.  Retention Bonus.  You will be eligible for a lump sum cash payment on the
first anniversary of the Acquisition Date provided that you are employed by the
Company as of such date in an amount equal to the sum of (i) 200% of your annual
base salary in effect as of the Acquisition Date, plus (ii) 200% of the annual
bonus paid to you for the Company’s fiscal year ending December 31, 2008, (based
upon attainment of Company performance and retention goals to be determined by
mutual agreement, with a minimum bonus of 100% of your 2008 target bonus and a
maximum bonus of 200% of your 2008 target bonus) (such sum, the “First Year
Retention Bonus”).  You will be eligible for a lump sum cash payment on the
second anniversary of the Acquisition Date provided that you are employed by the
Company as of such date in an amount to be determined by mutual agreement
between you and the Company prior to the first

 

2

--------------------------------------------------------------------------------


 

anniversary of the Acquisition Date (such sum, the “Second Year Retention
Bonus”).  Except as set forth below, you will not be eligible for the retention
bonuses as set forth above if your employment terminates prior to such
applicable anniversary.  In the event of your Voluntary Termination for Good
Reason (as defined below), the termination of your employment by the Company
other than for Justifiable Cause, or in the event of your death or “permanent
disability” as defined in the Company’s long-term disability policy (i) during
the first twelve month period following the Acquisition Date, you will be
eligible for a pro rata portion of the First Year Retention Bonus, counting full
months of employment with the Company from the Acquisition Date through such
termination, and (ii) during the second twelve month period following the
Acquisition Date, you will be eligible for a pro rata portion of the Second Year
Retention Bonus, counting full months of employment with the Company from the
first anniversary of the Acquisition Date through such termination.  Any
prorated payment pursuant to the preceding sentence shall be made within 10
business days of such termination.  If the annual bonus payment for the
Company’s fiscal year ending December 31, 2008, has not been paid to you or
otherwise determined by the Company as of the date the prorated payment is due,
the prorated payment shall be calculated using your target bonus amount for
2008.  Payments under this Section 17 shall be net of any applicable withholding
taxes.  For purposes of this Section 17, “Voluntary Termination for Good Reason”
shall have the same meaning as given to such term under the Key Employee Change
in Control Severance Plan as in effect immediately prior to the Acquisition
Date, but with respect to the First Year Retention Bonus only, determined
without regard to clauses (ii) and (v) thereof.”

 

d.                          The Letter Agreement is hereby amended by adding a
new Section 18 as follows:

 

“18.  Amendment to Key Employee Change in Control Severance Plan.

 

You hereby agree and acknowledge that with respect to your participation, if
any, in the Key Employee Change in Control Severance Plan (the “Plan”),
Section 3 of the Plan is hereby amended by adding the following language to the
end of Section 3:

 

‘Notwithstanding the foregoing, upon the effective date of a Change in Control
(i) you shall automatically qualify for a Voluntary Termination for Good Reason
under clause (ii) of such definition, (ii) you agree not to assert a Voluntary
Termination for Good Reason during the first twelve (12) months following the
effective date of the

 

3

--------------------------------------------------------------------------------


 

Change in Control for a reason described in clause (ii) of such definition, and
(iii) after the first anniversary of the effective date of the Change in Control
you shall have the right to terminate your employment at any time as a Voluntary
Termination for Good Reason and receive the payments and benefits under the
Plan.’

 

You also agree and acknowledge that the first full paragraph of Section 4(a) of
the Plan is hereby amended and replaced in its entirety with the following:

 

‘(a)  SALARY AND BONUS PAYOUT.  Subject to any delay in payment required to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), you will be paid in a lump sum within thirty (30) days following the
date of the qualifying termination (but in no event prior to January 1, 2009) an
amount equal to the sum of (i) your Severance Multiple times your base salary at
the greater of your rate of pay in effect on the effective date of the Change in
Control, or your rate of pay in effect on the date of termination; (ii) your
Severance Multiple times the greater of your target bonus for the Company’s
fiscal year ending December 31, 2008, or your target bonus on the date of
termination; and (iii) the greater of your target bonus for the Company’s fiscal
year ending December 31, 2008, or your target bonus on the date of termination
multiplied by a fraction, the numerator of which shall equal the number of days
you were employed by the Company in the Company fiscal year in which the
termination occurs and the denominator of which shall equal 365.’

 

You further agree and acknowledge that Section 4 of the Plan is hereby amended
by adding a new Section 4(j) as follows:

 

‘(j)  LONG-TERM INCENTIVE COMPENSATION.  If you become entitled to payments
under Section 4(a), then any otherwise unvested stock options, restricted stock,
restricted stock units, stock appreciation rights, phantom shares, long-term
cash incentive bonus, or other form of equity, phantom equity, quasi-equity, or
long-term incentive compensation granted to you by the Company or any related
entity on or after the Acquisition Date (the “LTI Compensation”) shall
(notwithstanding any otherwise applicable vesting and exercise schedule)
immediately become vested and exercisable on a pro-rata basis determined by
reference to a ratio, the numerator of which shall be the number of your full
months of employment with the Company from the effective date of the Change in
Control and the denominator

 

4

--------------------------------------------------------------------------------


 

of which shall be the number of full months under the vesting schedule of the
relevant LTI Compensation award.’”

 

e.                           The Letter Agreement is hereby amended by adding a
new Section 19 as  follows:

 

“19. Section 409A.  Payment of amounts or benefits under this Letter Agreement
will be deferred and paid no earlier than six months following your termination
of employment if, and only to the extent, required to comply with Section 409A
of the Code.  In such event, the first payment will be made for an aggregate
amount equal to what would have been paid under this Letter Agreement over the
course of such deferred period.  To comply with Section 409A of the Code, any
Gross-Up Payment due to you under the Plan or the express terms of your Letter
Agreement shall be paid to you within ten (10) business days of when the Excise
Tax is imposed on you.”

 

2.             2009 Long-Term Equity Compensation.  Following the Acquisition
Date in 2009, the Company, its successor and/or one or more affiliates of such
entities, intend to grant to you LTI Compensation (as defined above) that is
substantially similar in economic value to the equity award(s) granted by the
Company to you during 2008 prior to the Acquisition Date.

 

3.             Clarification.  For purposes of clarity, the references in
Section 1(c) above to the “Change of Control” in the amendment to
Section 4(a) of the Plan and the addition of Section 4(j) to the Plan are meant
to apply to the closing of the transaction contemplated by the Merger Agreement.

 

4.             Assumption.  The Company’s obligations to the Employee under this
Amendment, the Letter Agreement, and the Plan shall be assumed by any successor
to the Company.

 

5.             No Mitigation.  Notwithstanding any other provision of this
Amendment, the Letter Agreement, or the Plan, the Employee will have no
obligation to mitigate damages for any breach or termination of this Agreement,
the Letter Agreement, or the Plan by the Company or its successor, whether by
seeking employment or otherwise.

 

6.             Confirmation.  Except as amended by this Amendment, the Letter
Agreement and Plan shall remain in full force and effect.

 

7.             Future Reference.  All future references to the Letter Agreement
or Plan shall mean such agreement or plan as amended hereby.

 

5

--------------------------------------------------------------------------------


 

8.             Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

9.             Effective Date.  This Amendment shall become effective upon the
Acquisition Date and until such time shall have no force and effect.  In the
event that the Merger Agreement is terminated in accordance with its terms, this
Amendment shall be null and void and shall have no force and effect.

 

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

6

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

AMENDMENT TO LETTER AGREEMENT

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Letter
Agreement on the date and year first above written.

 

 

MILLENNIUM PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen M. Gansler

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

/s/ Deborah Dunsire

 

 

 

 

Name:

Deborah Dunsire

 

 

 

 

Title:

President and CEO

 

7

--------------------------------------------------------------------------------
